Motion Granted and Continuing Abatement Order filed December 1, 2016




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00482-CV
                                 ____________

            KEN BIGHAM AND TRACY HOLLISTER, Appellants

                                         V.

     SOUTHEAST TEXAS ENVIRONMENTAL LLC, ET AL, Appellees


                      On Appeal from the 80th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2007-55020


                             ABATEMENT ORDER

      On November 10, 2016, we abated this case and directed the judge of the 80th
District Court to conduct a hearing to determine the reason the reporter’s record has
not been filed. On November 17, 2016, the parties filed a joint motion informing the
court they have resolved their dispute. The motion states certain events must occur
before the settlement is finalized and asked that the appeal remain abated while the
parties finalize their agreement.
      The motion is GRANTED. We order that this appeal remain abated until
January 17, 2017. The district court need not conduct the hearing regarding the
reporter’s record unless notified by this court.

      The appeal remains abated until January 17, 2017. The appeal will be
reinstated on this court’s active docket at that time, or when the parties file a motion
to dismiss the appeal or other dispositive motion. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.

                                   PER CURIAM